—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered June 4, 2002, which upon the prior grant of defendants’ motion pursuant to CPLR 3211, dismissed the complaint, unanimously affirmed, with costs.
The action for rescission of the parties’ stipulation of settlement was properly dismissed since the motion court correctly found that the alleged conduct by defendants upon which plaintiff’s claim for rescission was premised was permitted under the settlement agreement. Concur — Tom, J.P., Mazzarelli, Sullivan, Williams and Gonzalez, JJ.